Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 4/29/2019.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 5/10/2019 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.
	Some of the citations were NOT considered for the following reasons:  Document #4 of NPL documents missing publication date.

Claim Rejections – 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5-11, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong (US PGPub 2010/0034420) [hereafter Xiong].

5.	As to claim 1, Xiong discloses a computer-implemented method (executed by video processing system shown in Figure 1 executing video analysis algorithm shown in Figure 3) comprising receiving a sequence of rendered images (as shown in Figure 2 supplied from video detector 12), and processing the sequence of rendered images, by a neural network model (learned neural network model of block-wise video metric extractor 22 and decisional logic 24), to produce at least one quality metric (video metrics including color, texture, flickering, obscuration, blurring, shape metrics which are then fused to produce a fire detection metric) for the sequence of rendered images, each quality metric indicating presence or absence of a visual artifact in the sequence of rendered images (Paragraphs 0010-0019, 0021-0022, 0026-0030, 0032-0033, a video recognition system receives a plurality of images rendered from a video detector that are stored within a frame buffer and provided to a block divider that portions the images into blocks in order for the image data within the blocks to be processed by a block-wise video metric extractor that analyzes the image data within the blocks using a learned model to formulate various video metrics indicating the presence or absence of various visual artifacts which are later fused an applied to decisional logic that determines whether or not the fused metrics indicate the presence of a fire within the captured image data).

6.	As to claim 2, Xiong discloses dividing a first rendered image of the sequence of rendered images into a number of regions including at least a first region and a second region (as shown in Figure 2) (Paragraphs 0012-0015, 0017). 

7.	As to claim 3, Xiong discloses each region in the number of regions corresponds with a single pixel (as shown in Figure 2), and wherein the at least one quality metric includes at least one bit for each region (Paragraphs 0018-0021). 

8.	As to claim 5, Xiong discloses dividing each rendered image in the sequence of rendered images into a number of regions including at least a first region and a second region, wherein the processing comprises processing the first region of each rendered image by the neural network model to produce a first quality metric of the at least one quality metric for each rendered image (Paragraphs 0012-0015, 0017, 0027-0030).

9.	As to claim 6, Xiong discloses processing the second region of each rendered image to produce a second quality metric of the at least one quality metric for each rendered image (Paragraphs 0027-0030).

10.	As to claim 7, Xiong discloses the second region is processed by a second neural network model in parallel with the processing of the first region by the neural network model (Paragraphs 0027-0029). 

11.	As to claim 8, Xiong discloses the first quality metric indicates a first type of visual artifact is present in the first region of a first rendered image and the second quality metric indicates a second type of visual artifact is present in the second region of the first rendered image (Paragraphs 0027-0029). 

12.	As to claim 9, Xiong discloses the neural network model detects when a first type of artifact (fire artifact) is present in the sequence of rendered images and ignores the presence of a second type of artifact (non-fire artifact) in the sequence of rendered images (Paragraphs 0026-0030). 

13.	As to claim 10, Xiong discloses the sequence of rendered images includes at least four rendered images (Paragraphs 0012, 0017, 0027). 

14.	As to claim 11, Xiong discloses the quality metric indicates a severity of the visual artifact (Paragraphs 0019-0020, 0024, 0028-0030). 

15.	As to claim 16, Xiong discloses the neural network model is trained to detect a first type of visual artifact using a second sequence of rendered images for a scene including a first image that does not include the first type of visual artifact and a second image that does include at least one occurrence of the first type of visual artifact (Paragraphs 0010, 0018, 0020, 0028). 

16.	As to claim 17, Xiong discloses computing a first ground truth quality metric for the first image and a second ground truth quality metric for the second image (Paragraphs 0010, 0018, 0020, 0028). 



18.	As to claims 19-20, the Xiong reference discloses all claimed subject matter as discussed above with respect to the comments/citations of claim 1.

Claim Rejections – 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


20.	Claims 4 and 12 are rejected under 35 U.S.C 103 as being unpatentable over Xiong (US PGPub 2010/0034420) [hereafter Xiong] in view of the Examiner’s Official Notice.

21.	As to claim 4, Xiong discloses all claimed subject matter with regards to claim 3, except processing the first rendered image comprises processing the regions in parallel to produce the at least one quality metric.  Official Notice is taken that the technique of processing regions of images in parallel to produce a detected output by a neural network model is a well-known and established practice in the art of image artifact detection.


22.	As to claim 12, Xiong discloses all claimed subject matter with regards to claim 1, except wherein the visual artifact includes an aliasing artifact.  Official Notice is taken that the technique of processing regions of images in order to detect aliasing artifacts is a well-known and established practice in the art of image artifact detection.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include detecting a visual artifact that includes an aliasing artifact within the method of Xiong in order to yield predictable results of increasing the accuracy of the fire detection by distinguishing blocks within the image frames that are distorted due to aliasing artifacts from blocks having higher quality image data.

23.	Claims 13-15 are rejected under 35 U.S.C 103 as being unpatentable over Xiong (US PGPub 2010/0034420) [hereafter Xiong] in view of Andreou (US PGPub 2021/0055835) [hereafter Andreou].


	On the other hand, Andreou discloses determining quality metrics for images that indicate the presence or absence of visual artifacts wherein the visual artifact includes a data compression artifact (Paragraphs 0089, 0091, 0094, 0096).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include detecting a visual artifact includes a data compression artifact as taught by Andreou with the method of Xiong because the cited prior art references are directed towards imaging processing devices and methods that detect visual artifacts within rendered images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of increasing the accuracy of the fire detection by distinguishing blocks within the image frames that are distorted due to compression artifacts from blocks having higher quality image data.

25.	As to claim 14, it is noted that Xiong fails to particularly disclose the visual artifact includes a de-noising artifact.
	On the other hand, Andreou discloses determining quality metrics for images that indicate the presence or absence of visual artifacts wherein the visual artifact includes a de-noising artifact (Paragraphs 0089, 0091, 0094, 0096).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include detecting a visual artifact includes a de-noising artifact as taught by Andreou with the method of Xiong because the cited 

26.	As to claim 15, it is noted that Xiong fails to particularly disclose the visual artifact includes an overexposure artifact.
	On the other hand, Andreou discloses determining quality metrics for images that indicate the presence or absence of visual artifacts wherein the visual artifact includes an overexposure artifact (Paragraphs 0089, 0091, 0094, 0096).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include detecting a visual artifact includes an overexposure artifact as taught by Andreou with the method of Xiong because the cited prior art references are directed towards imaging processing devices and methods that detect visual artifacts within rendered images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of increasing the accuracy of the fire detection by distinguishing blocks within the image frames that are distorted due to overexposure artifacts from blocks having higher quality image data.

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664